141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Fred P. CREPEAU, Appellant,v.McDONNELL DOUGLAS CORPORATION, Appellee.
No. 97-3499EM.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
PER CURIAM.


1
Fred P. Crepeau appeals the district court's grant of summary judgment to McDonnell Douglas Corporation on Crepeau's age discrimination claim.  Having reviewed the record and the parties' briefs, we conclude Crepeau is not entitled to relief.  Even if we assume for the purpose of our review that Crepeau established the elements of a prima facie case, we agree with the district court's analysis that there is no substantial evidence in the record tending to show that McDonnell Douglas Corporation's articulated reasons for Crepeau's separation during a legitimate reduction in force were a pretext for age discrimination.  Because the controlling law is clear, our review satisfies us that an opinion would have no precedential value in this fact-intensive case.  We thus conclude the district court correctly granted summary judgment, and we affirm without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas, sitting by designation